Citation Nr: 0907501	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, denied entitlement to service connection for 
the above condition.

In March 2005, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in 
November 2005 and April 2007, at which time the Board 
remanded the case.  The case has been returned to the Board 
for further appellate action.

In January 2005, the RO provided the Veteran a letter 
notifying him of the information and evidence necessary to 
establish entitlement to nonservice-connected pension.  This 
letter was sent in response to a November 2004 income net 
worth and employment statement submitted by the Veteran.  The 
record does not indicate that the issue of entitlement to 
nonservice-connected pension has been adjudicated and it is 
therefore referred to the RO for the appropriate action.  

Similarly, in an October 2008 statement, the Veteran appears 
to have filed a claim to reopen a previously denied claim for 
service connection for post traumatic stress disorder (PTSD).  
This claim is also referred to the RO.



FINDING OF FACT

Pulmonary fibrosis was not present in service and is not the 
result of a disease, injury, or exposure to herbicides in 
service.



CONCLUSION OF LAW

Pulmonary fibrosis was not incurred or aggravated during 
service and is not proximately due to or the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2002, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2007 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
January 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim.  He has not reported a 
continuity of symptoms since service, nor does the record 
contain any medical evidence of a link between his lung 
disease and any incident of active duty.  While the Veteran 
testified that his VA medical provider had informed him his 
lung disease was related to herbicide exposure, as noted 
below, such evidence constitutes medical hearsay and is 
therefore not probative.  Robinette v. Brown, 8 Vet.App. 69, 
77 (1995).  He has not provided information from the 
provider, and VA has secured all reported VA medical records, 
but these do not contain the opinion reported by the Veteran.

Similarly, although the Veteran has submitted a portion of an 
internet article noting that pulmonary fibrosis can be 
related to exposure to toxins, the article does not link 
pulmonary fibrosis to herbicide exposure.  It is therefore 
not probative of the Veteran's claim.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).   As there is no competent evidence that the 
Veteran's disability is associated with active service, the 
duty to assist does not require a VA examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  

Not withstanding the presumptive provisions, a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current pulmonary fibrosis is 
the result of exposure to herbicides during active duty 
service.  

Service treatment records are negative for evidence of a 
pulmonary disorder.  The examination report for separation 
dated October 1968 shows that the Veteran's lungs were found 
to be normal and no abnormalities were noted during a chest 
X-ray.  

The post-service medical evidence indicates that the Veteran 
was found by his private physician to chronically abuse 
tobacco in December 1998.  In June 2001, a private chest CT 
showed abnormal interstitial disease of the lungs that was 
diagnosed as likely interstitial fibrosis.  

In September 2001, the Veteran was seen at the Kansas City VA 
Medical Center (VAMC) with complaints of new onset dyspnea.  
He denied exposure to asbestos and heavy chemicals.  He had 
been a smoker for 30 years.  Following a high resolution 
chest CT, he was diagnosed with possible usual interstitial 
pneumonitis (UIP). Superimposed desquamative interstitial 
pneumonia (DIP) could not be excluded.  A November 2001 
pulmonary function test (PFT) indicated moderate obstructive 
airway disease.  The Veteran was prescribed steroids.

The Veteran continued to undergo regular chest CTs and PFTs 
at the VAMC.  In February 2005, his physician noted that he 
was known to have UIP and chronic obstructive pulmonary 
disease (COPD) and was experiencing slight worsening of his 
shortness of breath.  There was no evidence of restriction on 
PFT, and the doctor noted that the Veteran's prior diagnosis 
of UIP had been based on subtle changes observed on a CT.  He 
was found to have emphysema on top of his interstitial lung 
disease and the Veteran was noted to still be a smoker.  

Similar findings were noted in June 2005, February 2006, and 
September 2006.  A bronchoscopy was performed in September 
2006 and no evidence of fungal elements or mycobacterium was 
found.  Following an October 2006 PFT the Veteran was noted 
to have mild obstructive pathology, possibly due to COPD.  
The Veteran did not have the normal history associated with 
diagnoses of UIP.  The possibility of a lung biopsy was 
discussed and the Veteran reported that he had recently quit 
smoking.

Another bronchoscopy was performed in October 2006, and while 
malignancy was suspected, no biopsy was attempted.  In August 
2007, the Veteran reported that he had quit smoking and a 
chest CT showed pulmonary fibrosis with heavy calcification 
of the aortic valve.  No malignancy was reported.

Although the Veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, neither UIP, COPD, or 
pulmonary fibrosis is subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e).  While cancers of the 
respiratory system are subject to presumptive service 
connection and malignancy has been suspected in the Veteran's 
case, the suspicion was not subsequently confirmed.  
Moreover, the issue in this case is entitlement to service 
connection for pulmonary fibrosis, rather than a malignancy.

Turning to the issue of direct service connection, the record 
shows a current diagnosis of pulmonary fibrosis.  In 
addition, as noted above, the Veteran's exposure to 
herbicides is presumed based on his Vietnam service.  Two of 
the three elements necessary for service connection-current 
disability and an in-service disease or injury-are therefore 
demonstrated.

While the Veteran has a current diagnosis of pulmonary 
fibrosis, there is no evidence of any lung disease until June 
2001, more than 30 years after his discharge from service.  
There is also no other evidence of a continuity of 
symptomatology since service.  The Veteran has not reported 
such continuity and there is no clinical or other lay 
evidence of ongoing symptoms since service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's lung disease was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service, including exposure to Agent Orange.  Although 
the Veteran testified at his March 2005 hearing that his VA 
physician had linked his lung disease to herbicide exposure 
during service, there is no evidence of such a medical 
opinion in the VAMC treatment records.  In addition, the 
Court has found that a lay person's report of medical 
opinions related by medical professionals constitutes medical 
hearsay and would not of itself be competent medical evidence 
because "filtered as it was through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).  

The Veteran has also submitted a single page from 
GetHealthyAgain.com, noting that pulmonary fibrosis can be 
related to exposure to toxins.  As previously noted this 
article does not link the Veteran's disability to herbicide 
exposure.  It notes that the disease has been "more tied to 
environmental causes, breathing in contaminants, molds, 
fungus and toxins then [sic] other autoimmune diseases."  
The article in no way links the current pulmonary fibrosis to 
an in-service exposure.  Hence, it does not support the 
Veteran's claim.

The only opinion linking the current disability to service is 
that of the Veteran.  As a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

	
ORDER

Entitlement to service connection for pulmonary fibrosis as 
due to herbicide exposure is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


